 
 
I 
108th CONGRESS
2d Session
H. R. 3757 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2004 
Mr. DeMint (for himself, Mr. Brown of South Carolina, Mr. Wilson of South Carolina, and Mr. Barrett of South Carolina) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to permit States to carry out surface transportation program projects on local roads to address safety concerns. 
 
 
1.Location of surface transportation program projects Section 133(c) of title 23, United States Code, is amended—  
(1)by striking Except and inserting the following:  
 
(1)In generalExcept; and 
(2)by adding at the end the following: 
 
(2)Safety projectsNotwithstanding paragraph (1), a State may undertake a surface transportation program project on any State-maintained public road, including a road functionally classified as a local or rural minor collector, if the State determines that the project is necessary to address high fatality rates or other safety concerns.. 
 
